Citation Nr: 1128539	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  04-31 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 1965 and from May 1965 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before RO personnel in April 2004 and the undersigned Veterans Law Judge in December 2006.  Transcripts of both hearings have been associated with the record.

In a March 2010 decision, the Board denied a higher initial rating for bilateral hearing loss disability and remanded the remaining issues on appeal.  The Board notes that the issues in appellate status at that time included service connection for heart disease.  While the case was in remand status, service connection was granted for heart disease as secondary to herbicide exposure.  As such, that issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the instant issues were remanded in March 2010.  At that time, the Board noted that clarification of an October 2008 VA examination report was necessary, as the examiner had not specifically indicated that she had reviewed witness statements or the Veteran's lay statements, as had been directed in the Board's February 2007 remand.  The Board also directed that the Veteran be afforded an aid and attendance examination to determine whether the Veteran required regular aid and attendance of another person based on his service-connected disabilities.  

The Board also pointed out that the issues of entitlement to service connection for hypertension, heart disease, and skin cancer were in appellate status and that the RO had incorrectly adjudicated these issues in January 2008 on the basis of whether new and material evidence had been submitted to reopen the claims.  The Board indicated in March 2010 that the issues were not correctly readjudicated as directed in the Board's February 2007 remand and that such readjudication should be undertaken following any necessary development of those issues.  The Board again notes that while the case was in appellate status service connection for heart disease was granted, constituting a resolution of that issue on appeal.

A VA examination was carried out in June 2010.  As noted in a February 2011 deferred rating, the Decision Review Officer (DRO) requested that the file be returned to the examiner so that she could review the records referenced by the Board in its February 2007 and March 2010 remands and again advance an opinion regarding whether the Veteran's back disability is related to service.  The DRO also commented that the inquiries made by the Board in its March 2010 remand were not addressed as part of the aid and attendance examination.  Following the February 2011 deferral, the development outlined therein was not completed.  Rather, upon receipt of a statement by the Veteran that he did not desire a Board hearing, the claims file was recertified to the Board.  

Finally, the Board observes that despite development of additional evidence while the case was in remand status, the issues on appeal were not readjudicated and a supplemental statement of the case was not issued as directed in the March 2010 remand.  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above deficiencies in the record, the Board finds that remand is required.  Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner who conducted the June 2010 VA examination of the Veteran's back.  The examiner should be requested to review the claims file, to include the lay statements pertaining to the claimed in-service injury submitted by the Veteran's service colleagues.  

Following review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently identified back disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The claims file should be returned to the examiner who conducted the June 2010 aid and attendance examination so that she may offer an opinion regarding whether the Veteran's service-connected disabilities render him unable to care for daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment, or render him housebound.  The claims file and a copy of this remand should be forwarded to the examiner for review.  The examiner should also be advised of the Veteran's service-connected disabilities.

The examiner must determine whether the Veteran is housebound or requires regular aid and attendance of another person based solely and only on his service- connected disabilities. In determining the need for regular aid and attendance, the examiner must consider whether, in light of the Veteran's service-connected disabilities, the Veteran is able to dress and undress himself; keep himself clean and presentable; adjust any prosthetic or orthopedic appliances; feed himself (to include preparation of meals) through loss of coordination of upper extremities; use the toilet independently; or is a danger to himself or others as a result of the inherent hazards or dangers of his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable evaluation may be made; the particular personal functions which the claimant is unable to perform must be considered in connection with his/her condition as a whole.  The examiner must observe the Veteran's abilities to perform these tasks, and comment accordingly.  The examiner must be mindful that the need for aid and attendance need only be regular, not constant, for an affirmative opinion to be provided.

After review of the claims file, the VA examiner must opine as to whether the Veteran's service-connected psychiatric disability has caused him to be permanently bedridden; resulted in the Veteran being so helpless as to be in the need of regular aid and attendance; or rendered him permanently housebound.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner determines that an additional examination is required to address the above-posed questions, such examination should be scheduled.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


